Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                       No. 04-16-00380-CR

                                        Richard PRIETO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9942
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court